Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “nearby” in Claims 1 and 7 is a relative term which renders the claims indefinite. The term “nearby” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to advance prosecution, the examiner has treated this claim term based on the instant figures to mean that the fuel gas pipe is disposed on the cutout.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US 2017/0259694 A1), as cited on the IDS filed 11 July 2022.
Regarding Claim 1, Fukuda teaches a fuel cell system (see figures 1-4 including fuel cell stack 16) comprising: a stack case containing therein a stack body of power generation cells (fuel cell stack 16, see figure 3); an auxiliary device case (fuel gas devices 20 including device cover 20f, see [0035]) provided adjacent to one end of the stack case (see figure 1 showing the fuel gas devices 20 adjacent to the fuel cell stack 16 in the B direction closest to the side of the vehicle including the fuel feeding pipe 22), the auxiliary device case containing therein a fuel cell auxiliary device (see again [0035] indicating that the group of fuel gas devices 20 is provided with an ejector, a hydrogen pump, a gas-liquid separator, valves and, if required, an injector, all reading on the claimed auxiliary device); and a fuel gas pipe through which a fuel gas is supplied into the fuel cell auxiliary device (fuel feeding pipe 22, particularly elastic pipe portion 22a, see [0050] regarding flow of fuel), wherein the auxiliary device case is provided with a cutout from an upper end corner between an upper end of the auxiliary device case and one end surface of the auxiliary device case that is spaced from the stack case; and the fuel gas pipe is disposed to pass nearby the cutout (see examiner annotated figure 4 below highlighting the claimed cutout, noting that the claim language requiring that the cutout is “formed by cutting out an upper end corner” represents a product by process limitation and since Fukuda appears to teach the same structure, the particular process of forming the final notched structure by cutting does not distinguish the instant invention over that of Fukuda).

    PNG
    media_image1.png
    717
    960
    media_image1.png
    Greyscale

Regarding Claim 2, Fukuda further teaches that a connection port (joint 79) is provided in the cutout (see figure 4 and [0037]).
Regarding Claim 6, Fukuda further teaches that the fuel gas pipe (particularly the elastic pipe portion 22a) extends from the connection port (joint 79) toward a rear surface of the auxiliary device case (see figure 4 showing the elastic pipe portion 22a first extending in the vertically upwards C direction then in the rearwards Ab direction) and includes a serpentine part bent toward a lateral side (see figures 4 and 5 and corresponding description in [0037]-[0041] regarding curves structure reading on the claimed serpentine).
Regarding Claim 7, Fukuda teaches a fuel cell vehicle (fuel cell vehicle 10, see figure 1) equipped with a fuel cell system (see figures 1-4 including fuel cell stack 16), the fuel cell system comprising: a stack case containing therein a stack body of power generation cells (fuel cell stack 16, see figure 3); an auxiliary device case (fuel gas devices 20 including device cover 20f, see [0035]) provided adjacent to one end of the stack case (see figure 1 showing the fuel gas devices 20 adjacent to the fuel cell stack 16 in the B direction closest to the side of the vehicle including the fuel feeding pipe 22), the auxiliary device case containing therein a fuel cell auxiliary device (see again [0035] indicating that the group of fuel gas devices 20 is provided with an ejector, a hydrogen pump, a gas-liquid separator, valves and, if required, an injector, all reading on the claimed auxiliary device); and a fuel gas pipe through which a fuel gas is supplied into the fuel cell auxiliary device (fuel feeding pipe 22, particularly elastic pipe portion 22a, see [0050] regarding flow of fuel), wherein the auxiliary device case is provided with a cutout from an upper end corner between an upper end of the auxiliary device case and one end surface of the auxiliary device case that is spaced from the stack case; and the fuel gas pipe is disposed to pass nearby the cutout (see examiner annotated figure 4 above highlighting the claimed cutout, noting that the claim language requiring that the cutout is “formed by cutting out an upper end corner” represents a product by process limitation and since Fukuda appears to teach the same structure, the particular process of forming the final notched structure by cutting does not distinguish the instant invention over that of Fukuda).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to Claim 1 above, in view of Naito ‘855 (JP 2013206855 A and its provided machine translation), newly cited.
Fukuda further teaches that the fuel pipe is located on a portion of the auxiliary device case that is away from the fuel cell stack. Fukuda does not teach that the auxiliary device case includes a first case member joined to a second case member as required by the claims. As such, Fukuda also does not teach further details of this structure including a flange, protrusion portion or suspension structure.
However, Naito ‘855 teaches an analogous fuel cell system including a fuel cell stack (fuel cell stack 12) housed in a case (housing portion 70a) and an auxiliary device (fuel gas system device 68, see [0035]) housed in a case (housing portion 70b) that are adjacent to each other in the stacking direction of the fuel cells (fuel cells 16). Naito ‘855 also further teaches that the auxiliary device case comprises a first case member (end plate 24b), one end of the first case member being joined to the stack case (see [0039] and figure 1 showing that the end plate 24b is adjacent to the opening side end portion of the housing portion 76a), another end of the first case member having an opening (see central portion of the end plate 24b including multiple openings for various manifolds in figure 1, the central portion being circumferentially delimited by the seal member 78b); and a second case member facing the first case member (housing portion 70b), and attached to the first case member in a manner to cover the opening (see figure 2 showing the join of the housing member 70b with the end plate 24b), and wherein the second case member includes the fuel gas pipe (fuel gas supply pipe 88a) protruding outwards therefrom analogous to the claimed cutout. Naito ‘855 also further teaches that the first case member and the second case member are joined together through a flange (flange portion 76b, see figures 1 and 2 and corresponding description in [0039]); and a protrusion protruding outward is formed around the entire circumference of the fuel cell system reading on the rear surface side upper end surface of the auxiliary device case (see figure 2 showing protruded portion of end plate 24b and flanges 76a and 76b joined by seals 78a and 78b as well as screws 80). Naito ‘855 also further teaches that the protrusion of the flange is provided with a structure having a hole penetrating therethrough the flange in a thickness direction thereof (see figure 2 showing through holes to accommodate screws 80). The examiner notes that while Claim 5 requires a “suspension structure”, it is the examiner’s understanding based on instant specification page 11 that this only requires a through hole in the flange “to make it easier to perform suspending (hanging) operation of the fuel cell system at the time of performing maintenance and repair”. Therefore, since Naito ‘855 includes through holes, it would be expected that they would be capable of forming the claimed “suspension” and this term in the claim does not impart any additional structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single auxiliary device case structure of Fukuda with the first and second case members as required by the claims in order to effectively ventilate the housing including the fuel cell while also maintaining a simple and compact structure thereby maintaining the highest possible energy density (see Naito ‘855 [0002]-[0008]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to Claim 7 above, in view of Naito ‘762 (US 2017/0256762 A1), newly cited.
Fukuda further teaches a front box (motor compartment 14), and a vehicle compartment formed on a rear side of the front box (see figure 1 showing entire fuel cell vehicle 10), wherein the fuel cell system is mounted in the front box in a manner that the auxiliary device case (fuel gas devices 20) and the stack case (fuel cell stack 16) are arranged in a vehicle width direction (corresponding to the B direction of figure 1 between the front wheels 12f), and the fuel gas pipe extends along the cutout in a front and rear direction (see figure 4 showing the extension of the elastic pipe portion 22a in the vertical direction C then the rear direction Ab, corresponding to the claimed front and rear direction); and the fuel gas pipe includes a serpentine part bent in the vehicle width direction (see figure 4 showing that the elastic pipe portion 22a extends side to side in the B direction, corresponding to the claimed vehicle width direction).
Fukuda is silent as to a dashboard separating the front box and the vehicle compartment. However, Naito ‘762 also teaches a fuel cell vehicle (14, see especially figures 1 and 2) comprising a fuel cell stack (12) and an auxiliary device (fuel gas device unit 84, see [0039]) that are arranged in a vehicle width direction (B direction) between the front wheels (see figure 2). Naito ‘762 further teaches that the fuel cell system is disposed in a front box (motor room 18) with a dashboard (16) separating the front box and the vehicle compartment (see figure 1 showing dashboard 16 separating the motor room 18 from the remaining rear portion of the vehicle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a dashboard separating the front box and passenger compartment of Fukuda as taught by Naito ‘762 in order to prevent the components in the front box from entering the passenger compartment in the event of a front end motor vehicle collision.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oota (JP2016134335A)- teaches a fuel pipe structure where the connection of the pipe is angled relative to the fuel cell stack
Yamamura (US20120034545A1)- teaches a fuel cell end plate where the manifolds for inlet of gas are advantageously mangled with respect to the stacking direction of the cells
Ohashi (US9895999B2)- teaches a fuel cell stack where the end of the stack is angled
Katano (US10029580B2)- teaches a flange structure with a mounting protrusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723